DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 63-97 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a reverse input blocking clutch in combination with the remainder of the structure set forth in claim 63, particularly " the locking mechanism is arranged at a portion where the output engaging portion is connected to the nut so as to be able to transmit torque, and is arranged around the screw shaft in a portion separated in the axial direction from the female-side engaging portion; and the inner diameter dimension of the output engaging portion is smaller than the outer diameter dimension of a range in the axial direction in which the female-side engaging portion exists in the nut".
The prior art does not disclose or render obvious a motivation to provide for a reverse input blocking clutch in combination with the remainder of the structure set forth in claim 71, particularly "the intermediate member being composed of a gap adjusting member that is held by the pressed member, and has the pressed surface".
The prior art does not disclose or render obvious a motivation to provide for a reverse input blocking clutch in combination with the remainder of the structure set forth in claim 83, particularly "the intermediate member being composed of a lubricant that lubricates contact portions between the pressed surface and the pair of second portions".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659